DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiLoreto (US 6076933 A).
For claim 1, DiLoreto discloses (figures 4-5) a cover glass comprising: a glass layer (column 15 line 60-column 16 line 10: use of photochromic glass for the support material 12); and an inner film including a tint layer on a surface of the glass layer, wherein the tint layer includes fine beads (column 5 lines 8-32, beads 14, opaque (tint) layer 16). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over KR20130003829 (from IDS dated 09/28/2021) in view of Watanabe (US 20210173123 A1). 
For claim 1, KR20130003829 discloses a cover glass ([0082], figure 5) comprising: a glass layer ([0082], figure 5, glass layer 100); and an inner film ([0056], figures 3 and 5, film including 310 and 410) including a layer ([0041]-[0042], layer 410) on a surface of the glass layer, wherein the layer includes fine beads ([0041]-[0042], figure 3, beads 411).  
	KR20130003829 fails to explicitly mention the layer 410 is a tint layer. 
	Watanabe discloses (Abstract, figure 1, [0066], [0067]) a film disposed on surfaces of optical apparatuses, the film has a tint layer comprising fine inorganic particles and fine organic particles (including silica) may be used to adjust the lightness, glossiness, and tint to desired level.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Watanabe into the art of KR20130003829 as to use the beads for desired tint level enhancing display quality.  
For claim 2, KR20130003829 in combination with Watanabe substantially teaches the limitation in claim 1, KR20130003829 discloses wherein the fine beads include silica ([0041]-[0042], silica SiO2).  
For claim 3, KR20130003829 in combination with Watanabe substantially teaches the limitation in claim 1, KR20130003829 discloses wherein each of the fine beads has a diameter of 100 nm to 150 nm ([0042]).    
For claim 4, KR20130003829 in combination with Watanabe substantially teaches the limitation in claim 1, KR20130003829 discloses wherein the fine beads have a content of 5% or more of the tint layer ([0041]-[0042], figure 3).
For claim 5, KR20130003829 in combination with Watanabe substantially teaches the limitation in claim 1, KR20130003829 discloses further comprising an anti-fingerprint coating layer on a surface of the tint layer ([0050]).
For claim 6, KR20130003829 in combination with Watanabe substantially teaches the limitation in claim 5, KR20130003829 discloses further comprising a primer layer between the anti-fingerprint coating layer and the tint layer (figure 3, primer 310).
For claim 7, KR20130003829 in combination with Watanabe substantially teaches the limitation in claim 5, KR20130003829 discloses further comprising a black matrix at an outer circumference of the tint layer, wherein the anti-fingerprint coating layer is at an area of the tint layer other than an area where the black matrix is located ([0084], figure 5, black matrix/opaque 312).
For claim 8, KR20130003829 in combination with Watanabe substantially teaches the limitation in claim 1, KR20130003829 discloses wherein the inner film further includes a transparent film layer having a surface on which the tint layer is located (figure 3, transparent film layer 310).  
For claim 10, KR20130003829 in combination with Watanabe substantially teaches the limitation in claim 1, KR20130003829 discloses wherein the inner film is adhered to the glass layer by a transparent adhesive ([0089], figure 5, adhesive 200).

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over KR20130003829 (from IDS dated 09/28/2021) as modified by Watanabe (US 20210173123 A1), in view of Yanai (US 20190302603 A1).   
For claim 11, KR20130003829 in combination with Watanabe substantially teaches the limitation in claim 1, but fails to disclose further comprising a pattern layer on a surface of the tint layer, the pattern layer including micro-dots disposed in an array pattern to be spaced apart from one another at a predetermined interval. 
Yanai discloses an optical film comprising a pattern layer (figures 1-3, layer 16) on a surface of a substrate layer (12), the pattern layer including micro-dots disposed in an array pattern to be spaced apart from one another at a predetermined interval (Abstract, [0078], [0172], [0173], [0188]).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Yanai into the art of KR20130003829 as modified by Watanabe as to add the pattern layer for enhancing display quality.  
For claim 12, KR20130003829 in combination with Watanabe and Yanai substantially teaches the limitation in claim 11, KR20130003829 discloses wherein the cover glass has a rectangular shape having four sides (figure 5).   
Yanai discloses the micro-dots are disposed in a square pattern having sides that are parallel with corresponding sides of the cover glass or inclined at an angle of 45° with respect to corresponding sides of the cover glass (figure 1, [0173]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Yanai into the art of KR20130003829 as modified by Watanabe and Yanai as to add the pattern layer for enhancing display quality.  
For claim 13, KR20130003829 in combination with Watanabe and Yanai substantially teaches the limitation in claim 12, Yanai discloses wherein an interval between adjacent micro-dots of the micro-dots ranges from 800 μm to 1000 μm (figure 3, [0172] adjacent dots of first layer 16 and second layer 16).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Yanai into the art of KR20130003829 as modified by Watanabe and Yanai as to add the pattern layer for enhancing display quality.  
For claim 14, KR20130003829 in combination with Watanabe and Yanai substantially teaches the limitation in claim 11, Yanai discloses wherein each of the micro-dots has a diameter of 25 μm or more ([0188]: a diameter of the dots is preferably 10 to 200 μm and more preferably 20 to 120 μm).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Yanai into the art of KR20130003829 as modified by Watanabe and Yanai as to add the pattern layer for enhancing display quality.  
For claim 15, KR20130003829 in combination with Watanabe and Yanai substantially teaches the limitation in claim 11, Watanabe discloses wherein the fine beads have a content of 1% or less of the tint layer ([0054]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Watanabe into the art of KR20130003829 as modified by Watanabe and Yanai as to adjust for desired tint level enhancing display quality.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over YOSHIZUMI (US 20170139442 A1) in view of KR20130003829 (from IDS dated 09/28/2021) and Watanabe (US 20210173123 A1).   
For claim 16, YOSHIZUMI discloses (Abstract, figures 1A1-3F) a mobile terminal comprising: a body having a variable size; a display including a variable portion slidably moveable in accordance with a change in size of the body; and a cover glass partially (at least partly) covering the variable portion of the display, wherein the cover glass includes: a glass layer ([0154], [0280]). 
YOSHIZUMI fails to mention an inner film including a tint layer on a surface of the glass layer, wherein the tint layer includes fine beads.  
KR20130003829 discloses a cover glass ([0082], figure 5) comprising: a glass layer ([0082], figure 5, glass layer 100); and an inner film ([0056], figures 3 and 5, film including 310 and 410) including a layer ([0041]-[0042], layer 410) on a surface of the glass layer, wherein the layer includes fine beads ([0041]-[0042], figure 3, beads 411).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by KR20130003829 into the art of YOSHIZUMI as to use the film for enhancing display quality.  
	YOSHIZUMI and KR20130003829 fail to explicitly mention the layer is a tint layer.  
	Watanabe discloses (Abstract, figure 1, [0066], [0067]) a film disposed on surfaces of optical apparatuses, the film has a tint layer comprising fine inorganic particles and fine organic particles (including silica) may be used to adjust the lightness, glossiness, and tint to desired level.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Watanabe into the art of YOSHIZUMI as modified by KR20130003829 as to use the beads for desired tint level enhancing display quality.  

Claims 9, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KR20130003829 (from IDS dated 09/28/2021) in view of Watanabe (US 20210173123 A1) and Shin (US 20210259102 A1).   
For claim 9, KR20130003829 in combination with Watanabe substantially teaches the limitation in claim 8, but fails to mention further comprising a mirror layer on an opposite surface of the transparent film layer.
Shin discloses a mirror layer on an opposite surface of a transparent film layer ([0178] first and second reflective (mirror) layers). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Shin into the art of KR20130003829 as modified by Watanabe as to improve display quality.  
For claim 17, KR20130003829 discloses a method for manufacturing a cover glass ([0082], figure 5, glass layer 100), the method comprising: depositing a layer including fine beads ([0041]-[0042], figure 3, beads 411) on a surface of a transparent film layer ([0056], figures 3 and 5, layer 410 on layer 310); printing a black matrix (figure 8, [0061] black printing, [0093] opaque printing, black matrix layer 312 or 313) on a surface of the layer; forming a plurality of inner films (figure 8, films 320, 321, 322) based on the black matrix; and depositing the plurality of inner films on a surface of a glass layer ([0033], [0055], figure 8, glass layer 100).  
	KR20130003829 fails to explicitly mention the layer 410 is a tint layer, and by performing laser cutting.  
	Watanabe discloses (Abstract, figure 1, [0066], [0067]) a film disposed on surfaces of optical apparatuses, the film has a tint layer comprising fine inorganic particles and fine organic particles (including silica) may be used to adjust the lightness, glossiness, and tint to desired level.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Watanabe into the art of KR20130003829 as to use the beads for desired tint level enhancing display quality.  
KR20130003829 and Watanabe fail to mention performing laser cutting films. 
This teaching is disclosed by Shin (Abstract, [0138]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Shin into the art of KR20130003829 as modified by Watanabe as to use laser cutting for better precision.  
For claim 18, KR20130003829 in combination with Watanabe and Shin substantially teaches the limitation in claim 17, KR20130003829 discloses further comprising performing anti-fingerprint coating on a surface of the plurality of inner films ([0079]).  
For claim 20, KR20130003829 in combination with Watanabe and Shin substantially teaches the limitation in claim 17, Shin discloses further comprising forming a mirror layer having high reflectivity on an opposite surface of the transparent film layer ([0178] first and second reflective (mirror) layers). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Shin into the art of KR20130003829 as modified by Watanabe and Shin as to improve display quality.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over KR20130003829 (from IDS dated 09/28/2021) as modified by Watanabe (US 20210173123 A1) and Shin (US 20210259102 A1), in view of KIM (US 20200262743 A1).   
For claim 19, KR20130003829 in combination with Watanabe and Shin substantially teaches the limitation in claim 18, KR20130003829 discloses further comprising: depositing a release film covering the black matrix ([0033] peel-able films). 
But fails to mention removing the release film at an area where the black matrix is not printed before the anti-fingerprint coating is performed.  
	KIM discloses depositing a protective/release film, removing the protective film of a to-be-etched area, before the anti-fingerprint coating is performed ([0084]-[0088]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by KIM into the art of KR20130003829 as modified by Watanabe and Shin as to improve display quality by effectively performing the coating.  

Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
December 09, 2022

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643